Citation Nr: 0519896	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  03-02 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for service-connected 
Reiter's Syndrome with multiple arthritides, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active service from February 1968 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted a temporary total evaluation 
based on surgical or other treatment necessitating 
convalescence, effective from March 8, 2000 to April 30, 
2000, and continued a rating of 40 percent effective May 1, 
2000. The veteran appealed the issue of entitlement to a 
rating in excess of 40 percent as of May 1, 2000.


FINDINGS OF FACT

1.  The veteran is right-handed and the range of motion of 
his right shoulder is limited to approximately shoulder 
level. 

2.  The range of motion of the veteran's left shoulder is 
limited to approximately shoulder level, but evidence of 
functional impairment such as pain, swelling and increased 
limitation following exertion makes the range of motion of 
his left shoulder more closely approximate limitation of 
motion to midway between his side and his shoulder.

3.  The veteran has severe limitation of motion of the lumbar 
spine, marked by 20-30 degrees of forward flexion and 5-
degrees of extension actively.

4.  The veteran also experiences periodic flare-ups of his 
back condition four to five times per year that are 
incapacitating.

5.  The veteran's lower back and bilateral shoulder 
disabilities are connected to his service-connected Reiter's 
syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a right shoulder 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.71, 4.71a, Diagnostic Code 5201 (2004).

2.  The criteria for a 20 percent rating for left shoulder 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.16, 4.71, 4.71a, Diagnostic Code 5201 (2004).

3.  The criteria for a 40 percent disability rating for 
limitation of motion of the lower back have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5002-5237 (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5002-5292 (2003).

4.  The criteria for an increased rating for Reiter's 
syndrome, rated analogously as rheumatoid arthritis, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5099-
5002 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Because the veteran requested an increased 
rating, the veteran's present condition is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If a question exists as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

The appellant's service-connected Reiter's syndrome is rated 
as 40 percent disabling under Diagnostic Code (DC) 5099-5002.  
Because there is not a specific diagnostic code assigned to 
Reiter's syndrome, it must be rated under an analogous 
diagnostic code for a disability that affects the same 
anatomical functions and has closely analogous 
symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2003).  
Accordingly, Reiter's syndrome is rated analogously to 
rheumatoid arthritis under DC 5002.

Under DC 5002, the active process of rheumatoid arthritis is 
rated as 100 percent disabling when constitutional 
manifestations, associated with active joint involvement, are 
totally incapacitating.  A 60 percent rating is assigned when 
the symptomatology is less than what is required for 100, but 
the veteran has with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.  A 40 percent evaluation is 
assigned when symptom combinations are productive of definite 
impairment of health and are objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times per year.  

The Board notes that it has reviewed the entirety of the 
medical evidence proffered by the veteran.  Much of the 
information is more than five years old and, as such, is less 
indicative of the veteran's current condition.  Accordingly, 
the Board's evaluation of the veteran's condition will focus 
a greater amount of attention on the veteran's VA 
examinations conducted in August 2001 and June 2004, with 
references to the medical treatment records where 
appropriate. 

The veteran underwent a VA examination in June 2004 at which 
it was noted that he had lost significant weight; however, 
the examiner attributed the weight loss to a concomitant 
pituitary tumor, and not to the Reiter's syndrome.  The 
examiner also noted subjective indications of flare-ups in 
the veteran's back, caused by increased activity, which 
occurred four to five times per year, and lasted for two to 
three days.  The veteran indicated that during these periods 
of flare-up he is essentially non-ambulatory.  However, while 
the veteran has flare-ups four to five times per year, his 
medical file is void of any diagnosis of anemia, and the 
weight loss was attributed to non-service-connected causes.  
Therefore, the Board finds that the veteran does not qualify 
for the 60 percent disability rating under the rating 
criteria for the active process of rheumatoid arthritis. 

Nevertheless, DC 5002 also stipulates that the chronic 
residuals of rheumatoid arthritis, such as limitation of 
motion and ankylosis, must also be rated, and, while they may 
not be combined with the rating for the active process of the 
disease, the higher evaluation should be assigned.  38 C.F.R. 
§ 4.71, DC 5002, Note.  In this case, the Board concludes 
that the veteran is entitled to a higher disability 
evaluation on the basis of the residual disability of the low 
back and the shoulders.

Residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, should be rated under the 
appropriate diagnostic codes for the specific joint or joints 
involved; however, if the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is warranted for each major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under Diagnostic Code 
5002.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints. The lumbar vertebrae are considered a group of 
minor joints, ratable on parity with a major joint. The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 38 C.F.R. § 4.45 
(2002).

In August 2001, the veteran underwent a VA examination to 
evaluate his back and shoulders.  In an addendum to his 
opinion, the examiner concluded that the veteran has Reiter's 
syndrome with accompanying degenerative arthritis in both of 
his shoulders, and his lower back.  The examiner opined that 
both the shoulders and the back were more likely than not 
related to the veteran's time in service.  Accordingly, the 
Board will analyze the veteran's shoulders and back under the 
rating criteria for chronic residuals of rheumatoid 
arthritis.

Injuries to the shoulder are evaluated under Diagnostic Code 
5201 based on how limited the range of motion of the arm is.  
A 20 rating is given for limitation of motion at shoulder 
level of either the dominant or non-dominant limb.  A 30 
percent rating is assigned if the motion of the dominant arm 
is limited to midway between the side and shoulder level, 
although only a 20 percent rating is assigned if the motion 
of the non-dominant arm is limited to midway between the side 
and shoulder level.  The Board notes that the rating criteria 
for limitation of motion of the arm have not changed since 
the initial rating decision.

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. 
§ 4.71, Plate I.  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.  With external rotation, range of 
motion for the arm is from the shoulder level (zero degrees) 
to in line with the side of the head (90 degrees).  Id.  With 
internal rotation, range of motion for the arm is from the 
shoulder level (zero degrees) to in line with the side of the 
torso (90 degrees).  Id.

Although the veteran underwent a VA examination August 2001, 
the medical evidence of record did not contain sufficient 
information on the veteran's shoulders necessary to rate the 
disabilities; as such, the veteran's case was remanded for a 
second VA examination.

In June 2004, the veteran underwent a VA examination, per the 
Board's remand instructions.  With regard to the veteran's 
left shoulder, the examiner noted weakness and stiffness with 
occasional swelling and persistent pain.  The veteran showed 
significant pain at the extremes of his passive range of 
motion; and x-ray imaging of the left shoulder showed some 
degenerative joint disease (DJD) within the AC joint.  A 
diagnosis of frozen shoulder was given.

With regards to the veteran's right shoulder, the examiner 
noted that the veteran has minimal occasional aching pain 
which is exacerbated by activity and lifting, but there was 
no report of weakness, swelling, heat, redness or 
instability.  The examiner also observed mild adema and 
guarding of his movement of the right shoulder.  Imaging of 
the right shoulder showed narrowing at the AC joint with 
obvious degenerative joint disease (DJD).  

The examiner also tested the active and passive ranges of 
motion for each shoulder. The results are as follows 
(measured in degrees):


Extern
al 
Rotati
on
Internal 
Rotation
Flexion
Abduction
Left Shoulder 
(Active)
0-20
0-45
0-100
0-80
Left Shoulder 
(Passive) 
0-45
0-45
0-110
0-90
Left Shoulder 
(after repetitive 
motion)
0-5
0-40
0-80
0-50
Right Shoulder 
(Active)
0-80
0-50
0-100
0-90
Right Shoulder 
(Passive)
0-190
0-60
0-120
0-130
Right Shoulder 
(after repetitive 
motion)
Unremarkable

The range of left shoulder motion as determined by the August 
2001 VA examination is as follows (measured in degrees):


Extern
al 
Rotati
on
Extension
Flexion
Abduction
Left Shoulder
0
0-30
0-100
0-90
Left Shoulder (with 
5 pound weight)


0-40
0-30

The findings above show that with flexion and abduction, the 
veteran's range of motion for both shoulders approximated 
shoulder level.  However, after repetitive motion, the left 
shoulder showed even more pronounced limitation of motion.  

The Board observes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, holding that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  8 
Vet. App. 202 (1995).  

With regards to the left shoulder, the examiner observed that 
the veteran has weakened movement against resistance with 
increase and excess fatigability as noted per the DeLuca 
standards.  Accordingly, while the veteran's range of motion 
of his left shoulder approximates the rating for at shoulder 
level, he should be rated under the code for limitation of 
motion of the arm midway between the side and shoulder.  
Nevertheless, because the veteran is right handed, an injury 
to the left shoulder will be evaluated as 20 percent 
disabling for limitation of motion, unless motion is limited 
to 25 degrees from the side.  In the veteran's case, even 
after repetitive motion from which the limitation of motion 
was most pronounced, the veteran still had 50 degrees of 
motion.  Accordingly the Board finds that the veteran is 
entitled to a 20 percent disability rating for limitation of 
motion of his left shoulder.

With regards to the veteran's right shoulder, as required by 
the applicable law, and in accordance with 38 C.F.R. § 4.59, 
which requires consideration of painful motion with any form 
of arthritis, the veteran's reports of pain have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.  Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).  The veteran did not complain 
about weakness or swelling, heat, redness, or instability in 
his right shoulder; and the examiner found no indicators of 
DeLuca present which would justify an increase in the 20 
percent rating, which is being assigned in an effort to 
compensate the veteran for loss of working time from 
exacerbations of his disability.  See 38 C.F.R. 4.1.  As 
such, the rating already takes into account many of the 
symptoms and limitations the veteran complains of, such as 
occasional stiffness.  Accordingly, the Board finds that the 
functional limitation caused by the right shoulder disability 
is included in the 20 percent disability rating hereby 
assigned, and additional compensation for pain is not 
warranted. 

The Board must also evaluate the veteran's back condition as 
part of DC 5002.  Spinal diseases and injuries are currently 
rated under 38 C.F.R. §§ 4.71, 4.71a Diagnostic Codes 5235-
5243.  However, the Board notes that during the course of 
this appeal the regulations for rating disabilities of the 
spine were revised effective September 26, 2003.  68 Fed. 
Reg. 51,456 (Aug. 27, 2003).  The Board will consider all 
applicable versions of the rating criteria.  However, only 
the new criteria are to be applied as of that effective date 
(i.e., at no earlier date).  See VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Assessing the veteran's disability under the Rating Schedule 
in effect before September 26, 2003, and the version 
currently in effect, the Board reaches the conclusion that 
the same level of compensation is appropriate under either 
version.  

With regards to the veteran's lower back, the examiner at the 
June 2004 examination indicated that the veteran was 
primarily limited by fatigue and lack of endurance following 
repetitive use.  After performing multiple flexion and 
extension exercises, the examiner observed that the veteran 
had exacerbation of the DeLuca symptoms.  The veteran also 
manifested tenderness upon palpitation throughout his lumbar 
spine.  However, no signs of ankylosis were found, and the 
neurologic examination was unremarkable, as the veteran had a 
normal sensory examination from L1-S3, and did not complain 
of bowel, bladder, or erectile dysfunction, or any other 
neurologic symptom.  The examiner concluded that the 
difference between active and passive ranges of motion 
indicated a relative decrease in functional ability.  

The ranges of motion of the veteran's lumbar spine as 
determined by the examiner at the June 2004 examination are 
as follows (measured in degrees):
 

Forwar
d 
Flexio
n
Extensi
on
Left 
Later
al 
Flexi
on
Right 
Later
al 
Flexi
on
Left 
Lateral 
Rotatio
n
Right 
Lateral 
Rotatio
n
Lumbar 
Spine  
(Active)
0-20
0-5
0-10
0-10
0-20
0-10
Lumbar 
Spine  
(Passive)
0-70
0-10
0-20
0-20
0-30
0-30

The results of the August 2001 examination for range of 
motion are (measured in degrees):  forward flexion from 0 to 
30, extension from 0 to 20, and right and left lateral 
bending from 0 to 20.  

Back Rating before September 26, 2003

Prior to September 26, 2003, DC 5292 was used to provide 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, DC 5292.  

The Board notes that the words "slight," "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather, it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc. 

Although the criteria under DC 5292 are less defined and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  Looking at these figures (again, for guidance), 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2) (2004).

As noted above, the Board must weigh all of the medical 
evidence to determine whether to rate the limitation of 
motion for a spinal disability as slight, moderate, or 
severe.  In this case, the medical evidence shows limitation 
of forward flexion from 20 to 30 degrees, with normal being 
90 degrees, and limitation of extension of 5 or 20 degrees, 
with normal being 30 degrees.

The examiner in 2004 also noted that the veteran had 
incapacitating flare-ups in his back four to five times a 
year and had tenderness in his spine upon palpitation.  
Furthermore, the veteran displayed limitation consistent with 
DeLuca factors such as pain.  While the veteran did not show 
any signs of weakness, spasm, or ankylosis, and had an 
unremarkable neurologic examination, the examiner 
nevertheless concluded that the veteran's back condition led 
to a relative decrease in functional ability.

Considering the severe limitations shown by the range of 
motion testing, and the pain on motion, the Board finds that 
the medical evidence warrants a severe rating under DC 5292.

Back Rating as of September 26, 2003

The new version of the Rating Schedule, effective September 
26, 2003, bases spinal ratings on the limitation of the range 
of motion caused by a spinal disability or disease.  
Accordingly, for injuries and diseases of the spine a 20 
percent rating will be assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; when the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
when muscle spasms or guarding are severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating will be assigned when forward flexion of 
the cervical spine is 15 degrees or less; or, where favorable 
ankylosis of the entire cervical spine occurs.  The Board 
notes that the 30 percent rating is inapplicable in this 
case, as the veteran's service-connected back problems are in 
the lumbar spine, and not in the cervical spine.

A 40 percent rating will be assigned when forward flexion of 
the thoracolumbar spine is 30 degrees or less; or, where 
favorable ankylosis of the entire thoracolumbar spine occurs. 

A 50 percent rating will be assigned for unfavorable 
ankylosis of the entire thoracolumbar spine, and a 100 
percent rating will be assigned for unfavorable ankylosis of 
the entire spine.  The Board notes that the VA examiner found 
no sign of ankylosis in the veteran's spine, and, as such, 
the 50 and 100 percent ratings are not available in this 
case.
        
For VA compensation purposes, the combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2); Diagnostic Code 5327.

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  However, neither VA examiner gave any indication that 
this was an exceptional case.


Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4). 

Applying the aforementioned medical findings to the general 
rating formula outlined above, the Board finds that a 40 
percent disability rating is appropriate for assignment.  
Specifically, the veteran has considerable limitation of 
forward flexion as shown by both the 2001 and 2004 VA 
examinations, which yielded forward flexion results of 30 and 
20 degrees respectively when the normal range of motion for 
forward flexion is 90 degrees.  

The examiner in 2004 noted that there were no neurological 
symptoms or ankylosis, and, as such, a rating higher than 40 
percent is not available.  The DeLuca factors were also 
considered by the examiner in his calculation of the 
veteran's range of motion, and the Board considered them as 
well.  Although the veteran's back condition clearly limits 
the veteran in his life, the Board finds that there is 
nothing extraordinary about this case that would warrant an 
additional rating above the 40 percent granted under the 
rating schedule. 

The Board has also considered other rating codes.  However, 
the veteran does not have any signs of intervertebral disc 
syndrome.  X-ray imaging of the lumbar spine showed no 
evidence of disc disease other than the obvious L3-L4 
interbody lumbar fusion that is stable with no evidence of 
migration.  While the veteran does describe incapacitating 
episodes, there is no indication in his file that he has been 
prescribed bed rest, and there is no indication of neurologic 
symptomatology or muscle spasm.  Furthermore, the veteran did 
not complain of any bowel, bladder or erectile dysfunction.  
As such, an additional rating under a different rating code 
is not available for the veteran's back.

II.  Combined Rating

Generally, the disabilities arising from a single disease 
entity, e.g., arthritis, multiple sclerosis, cerebrovascular 
accident, etc., are to be rated separately as are all other 
disabling conditions, if any.  All disabilities are then to 
be combined using the combined ratings table in 38 C.F.R. 
§ 4.25 (table).  

The disabilities will first be arranged in the order of their 
severity, beginning with the greatest disability and then 
combined with use of the table.  The figures in the space 
where the column and row intersect will represent the 
combined value of the two.  This combined value will then be 
converted to the nearest number divisible by ten, and 
combined values ending in five will be adjusted upward.  The 
conversion to the nearest degree divisible by ten will be 
done only once per rating decision, will follow the combining 
of all disabilities, and will be the last procedure in 
determining the combined degree of disability.  38 C.F.R. 
§ 4.25.

If there are more than two disabilities, the disabilities 
will be arranged in the order of their severity and the 
combined value for the first two will be found as previously 
described for two disabilities.  The combined value, exactly 
as found in the table, will be combined with the degree of 
the third disability (in order of severity).  This combined 
value will be converted to the nearest degree divisible by 
ten.  Id.  The same procedure will be employed when there are 
four or more disabilities.  Id.

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and ten percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations.  The bilateral factor is not applicable 
unless there is partial disability of compensable degree in 
each of two paired extremities, or paired skeletal muscles.  
38 C.F.R. § 4.26.

Accordingly, per the regulations, the veteran's shoulder 
disabilities are considered a bilateral disability and must 
be combined first.  As such, the 20 percent rating assigned 
to each shoulder yields a combined rating of 36 percent.  10 
percent of 36 is 3.6 and is added per the regulations to 36 
to yield a rating of 39.6.  The 39.6 rating assigned to the 
shoulders is then evaluated in conjunction with the back 
disability rating of 40 percent, yielding a combined 
disability rating of 64 percent.  This value is then rounded 
down to 60 percent, per the regulations.  As such, the Board 
finds that the veteran is entitled to a 60 percent disability 
rating for his service-connected Reiter's syndrome on the 
basis of the disabling residuals of the back and both 
shoulders.

III.  Veterans Claims Assistance Act Compliance

The Board has considered the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)) which includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 2003), and the United States Court of Appeals for 
Veteran's Claims (Court) decisions in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I), and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), which 
addressed the timing and content of proper VCAA notice.  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed immediately below, that the 
development of the claims here on appeal has proceeded in 
accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the claim for a 
rating higher than 40 percent was raised in the notice of 
disagreement (NOD) with the February 2002 rating decision 
that granted a temporary total rating under 38 C.F.R. § 4.30 
but continued the 40 percent schedular rating for Reiter's 
syndrome with multiple arthritides.  VAOPGCPREC 8-2003, 69 
Fed. Reg. 25180 (2004), holds that if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a NOD that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue. 

In this case, the section 5103(a) notice was provided in July 
2001, in connection with the claim for a total rating under 
38 C.F.R. § 4.30 that was decided in the rating decision that 
is the basis for this appeal.  Consequently, a section 
5103(a) notice would not be required; rather, the procedures 
for an appeal would be followed.  The Board notes, however, 
that the veteran was provided with a letter in April 2004 
that substantially complies with the section 5103(a) notice.  
The Board acknowledges that the April 2004 letter was sent to 
the veteran after the RO's February 2002 decision that is the 
basis for this appeal.  In this case, however, the claim for 
a rating higher than 40 percent was raised in the NOD; the 
section 5103(a) notice as to that issue could not have been 
issued before the adverse rating decision.  Section 5103(a) 
notice on the claim decided in the February 2002 decision 
was, however, sent to the veteran in July 2001, before the 
RO's decision.  The Court acknowledged in Pelegrini at 120 
that where the section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Thus, the timing of the notice in this matter does not 
nullify the rating action upon which this appeal is based.  
In this case, the Board notes that the veteran was given 
section 5103(a) notice as to the claim decided in February 
2002 before that rating decision, and was later give section 
5103(a) notice concerning the issue before the Board on 
appeal, which was raised in the NOD.  The Board concludes 
that the veteran was not prejudiced by the timing of the 
section 5103(a) notices in this instance.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was so notified specifically 
and in detail in the April 2004 letter.  Additionally, 38 
C.F.R. § 3.159 was set out verbatim in a November 2002 SOC.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. § 5103 
in that he was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of VA and the 
veteran in obtaining evidence.  The letter stated that (1) 
the evidence needed to substantiate the veteran's claims was 
evidence that the veteran's Reiter's syndrome had increased 
in severity, (2) VA would obtain relevant records from any 
Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The letter also specifically advised 
the veteran to send VA any evidence in his possession, thus 
satisfying the "fourth element" specified by Pelegrini.  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  The 
Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the formal VCAA notice letter; 
however, what the VCAA seeks to achieve is to give a claimant 
notice of the elements outlined above.  Once that has been 
done - notwithstanding whether it has been done by way of a 
single notice letter or via more than one communication - the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless.  See, e.g., 38 C.F.R. § 20.1102; 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him physical 
examinations.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Entitlement to a 60 percent disability rating, and no higher, 
for Reiter's syndrome is granted subject to the laws and 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


